DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 10/10/2022.
Claims 3-4 and 10-16 are cancelled. Claims 1-2 and 5-9 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-2 and 5-9 under 35 U.S.C § 103, the arguments have been fully considered but are deemed unpersuasive.
Regarding claim 1, Applicant incorporated the limitations of claims 3 and 4 into claim 1. Applicant argued in substance that (1) Ulrich merely teaches a contact resistance indicating if the stud is in contact with the surface, so Ulrich does not teach a variable that distinguishes the specified location from the remaining surface of the base material; (2) it is unobvious to combine Kondo with Ulrich.
Examiner fully considered but respectfully traverses Applicant’s arguments.
As per point (1), as recited in the Office Action, Ulrich teaches, in FIG. 7 and [0035], that the value of the contact resistance Rgap indicates whether the stud has in contract with the workpiece, i.e., indicates the location/distance of the stud from the workpiece/(remaining surface of the base material). 
As per point (2), both Kondo and Ulrich teach to start the arc when the stud is in close proximity with the workpiece so the workpieces can be welded. Kondo teaches to use a sensor to measure a distance to indicate if the stud is in close proximity with the workpiece, and Ulrich teaches to measure the contact resistance Rgap to indicate if the stud is in close proximity with the workpiece/(touches the workpiece). Ulrich’s teaching can be incorporated into Kondo measure if the stud is in close proximity with the workpiece. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo based on the teaching of Ulrich, to make the welding device wherein the variable that distinguishes the specified location from the remaining surface of the base material comprises a contact resistance between the welding device and the base material and/or between the welding stud and the base material. One of ordinary skill in the art would have been motivated to do this modification since it can help indicate whether the welding stud has contacted the base material so the arc can be started, as Ulrich teaches in [0035].

Applicant’s arguments for other claims, which depend on the argued patentability of claim 1, are also respectfully traversed by Examiner based on the reasons recited above.
Therefore, the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2005/0218119 A1, prior art of record, hereinafter as “Kondo”)  in view of Ulrich (US 2007/0262058 A1, prior art of record, hereinafter as “Ulrich”). 
Regarding claim 1, Kondo teaches:
A welding device (arc stud welding device 1 in FIG. 1) for welding a welding stud to a specified location on a base material ([0017]: “… an operation performed by an arc stud welding device 1 of the invention to weld a stud 5 at a predetermined position on the base material 7”), comprising a stud holder (FIG. 1 and [0017]: stud holder 6), and with a device (position sensor 10 in FIG. 1) for finding the specified location ([0014]: “sensor 10 is disposed in the stud welding gun 2 to detect the distance between the held stud 5 and the base material 7, or the position of the stud 5 relative to the base material”), wherein the welding device comprises a detection device for detecting a variable that distinguishes the specified location from a remaining surface of the base material (FIG. 2 and [0014]: “Any suitable position sensor 10 that can detect the position of the stud 5 relative to the base material 7 and output a position signal can be used”; And [0017]: “as shown in FIG. 2 (c), the stud 5 is pressed down onto the base material 7 in order to make sure contact has been established with the base material 7. If the base material 7 is not rigid, the pressure from the stud 5 dents the welded portion of the base material 7 to a certain sink-in depth 18, as shown in FIG. 2 (c)”).
Kondo teaches all the limitations except the variable that distinguishes the specified location from the remaining surface of the base material comprises a contact resistance between the detection device and the base material and/or between the welding stud and the base material.
However, Ulrich teaches in an analogous art: 
the variable that distinguishes the specified location from the remaining surface of the base material comprises a contact resistance between the welding device and the base material and/or between the welding stud and the base material (FIG. 7 and [0035]: “If the voltage drop Vs is large, indicating that Rgap is small, then the voltage sensor 70 may transmit a workpiece signal 76 indicative of contact with the workpiece 16. …. Thus, a lower Rgap may indicate that the stud 26 is contacting the workpiece 16 and vice versa”. This teaches a contact resistance between the welding stud and the base material is a variable that distinguishes the specified location from the remaining surface of the base material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo based on the teaching of Ulrich, to make the welding device wherein the variable that distinguishes the specified location from the remaining surface of the base material comprises a contact resistance between the welding device and the base material and/or between the welding stud and the base material. One of ordinary skill in the art would have been motivated to do this modification since it can help indicate whether the welding stud has contacted the base material, as Ulrich teaches in [0035].

Regarding claim 2, Kondo-Ulrich teach all the limitations of claim 1.
Kondo further teaches:
a welding-current contact element for applying a welding current to the welding stud to partially liquefy a material of the welding stud and/or the base material (FIG.1 and [0016]: “voltage signals are inputted to the sequence controller 13 from two terminals, the terminal 15 connected to the stud 5 …When the stud 5 is in contact with the base material 7, the current flowing through the stud 5 and the base material 7…”; And [0021]: “When the main arc has been continued for a predetermined length of time and the flange portion of the stud 5 and the portion of the base material 7 at the predetermined portion have been melted”); and/or (the following limitation is optional thus carries no patentable weight) a stud lifting device for lifting the welding stud from the base material while maintaining the welding current flowing between the welding stud and the base material; and/or (the following limitation is optional) a stud immersing device for immersing the welding stud into the liquefied material of the welding stud and/or (the following limitation is optional) the base material when the welding stud and/ or the base material is partially liquefied due to the welding current.

Regarding claim 5, Kondo-Ulrich teach all the limitations of claim 1.
Kondo further teaches:
the variable that distinguishes the specified location from the remaining surface of the base material comprises a difference in height between the specified location and the remaining surface of the base material (FIG. 2 and [0014]: “Any suitable position sensor 10 that can detect the position of the stud 5 relative to the base material 7 and output a position signal can be used”; And  [0017]: “as shown in FIG. 2 (c), the stud 5 is pressed down onto the base material 7 in order to make sure contact has been established with the base material 7. If the base material 7 is not rigid, the pressure from the stud 5 dents the welded portion of the base material 7 to a certain sink-in depth 18, as shown in FIG. 2 (c)”. All these teach the position signal comprises a difference in height, i.e., the sink-in depth 18, between the specified welding location and the remaining surface of the base material).

Regarding claim 6, Kondo-Ulrich teach all the limitations of claim 5.
Kondo further teaches:
the detection device comprises an optical sensor for detecting a distance between the welding device and a region of the base material arranged opposite the welding stud and/or the stud holder ([0014]: “the position sensor 10 is fixed to the stud holder 6 for the stud 5 moved by the linear motor 9 and has a scale comprising holes formed at predetermined intervals along the axis of movement. A light emitting element (LED) and a light receiving element are fixed to the housing of the stud welding gun 2 so as to be stationary with respect to the base material 7. As the light between the light emitting element and light receiving element moves along the scale, a pulse signal is outputted each time a light pulse is received by the light receiving element through one of the holes. An optical position encoder can also be used if patterns with different shapes are formed for the contact holes corresponding to their height. In this case, the output from the position sensor is a code signal corresponding to the position. When an optical position sensor is used, ….”).

Regarding claim 7, Kondo-Ulrich teach all the limitations of claim 5.
Kondo further teaches:
the detection device is intended to detect a position of the welding stud and/or the stud holder relative to the rest of the welding device (FIG. 1 and [0014]: “the position sensor 10 is fixed to the stud holder 6 for the stud 5 moved by the linear motor 9 and has a scale comprising holes formed at predetermined intervals along the axis of movement. A light emitting element (LED) and a light receiving element are fixed to the housing of the stud welding gun 2 so as to be stationary with respect to the base material 7. As the light between the light emitting element and light receiving element moves along the scale, a pulse signal is outputted each time a light pulse is received by the light receiving element through one of the holes. An optical position encoder can also be used if patterns with different shapes are formed for the contact holes corresponding to their height. In this case, the output from the position sensor is a code signal corresponding to the position”. This teaches the detection device detects a position of the welding stud relative to the welding gun 2)., to detect the difference in height between the specified location and the remaining surface of the base material (FIG. 2 and [0017]: “as shown in FIG. 2 (c), the stud 5 is pressed down onto the base material 7 in order to make sure contact has been established with the base material 7. If the base material 7 is not rigid, the pressure from the stud 5 dents the welded portion of the base material 7 to a certain sink-in depth 18, as shown in FIG. 2 (c)”. this teaches the position signal comprises a difference in height, i.e., the sink-in depth 18, between the specified welding location and the remaining surface of the base material).

Regarding claim 9, Kondo-Ulrich teach all the limitations of claim 1.
Kondo further teaches:
the welding device has one or more display elements ([0015]: “the sequence controller 13 preferably comprises … a user interface such as a keyboard and monitor display, and other devices to perform operations according to a predetermined program”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Ulrich, and in further view of Kremers (US 4410787 A, prior art of record, hereinafter as “Kremers”). 
Regarding claim 8, Kondo-Ulrich teach all the limitations of claim 1, but do not teach the device for finding the specified location comprises a projection device for projecting one or more auxiliary lines.
However, Kremers teaches in an analogous art: 
the device for finding the specified location comprises a projection device (light source 24 in FIG. 1) for projecting one or more auxiliary lines (Col. 3 Line 64 – Col. 4 Line 25: the pattern 26 comprising auxiliary lines projected on the workpiece 16 by the light source 24, is helping the controller 46 to position the workpiece relative to the welding gun 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo-Ulrich based on the teaching of Kremers, to make the welding device wherein the device for finding the specified location comprises a projection device for projecting one or more auxiliary lines. One of ordinary skill in the art would have been motivated to do this modification since it can help “position[] workpiece 16 relative to the welding gun”, as Kremers teaches in Col. 4 Lines 23-26.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115
/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115